DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Windelinckx (EP 2316626).  Regarding Claims 1-2, Windelinckx shows that it is known to have a container preform made of plastics material (Abstract) comprising a cylindrical body and a bottom closing the cylindrical body (Figure 3), the bottom having an outer profile that has a central portion and a curved portion, the central portion having a first concave section (just above element 310/between element 310 and 311), the curved section having a first convex section (311b), a second concave section (32), and a second convex section (33b).  Windelinckx does not specifically disclose the claimed radius of curvatures.  However, it would have been obvious to one of ordinary skill in the art to choose any appropriate radius of curvatures for the various sections, including those claimed, because Windelinckx discloses that radius of curvatures can be calculated/chosen based on the desired transition shape/features of the preform (0026) and because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable range by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 9, Windelinckx shows the preform of claim 1 above, including one wherein the bottom has an inner profile that defines with the second concave section a reduction in the thickness of the bottom (0027).

Allowable Subject Matter
Claims 3-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742